Exhibit 10.2 NOVANTA inc. 2010 incentive award PLAN PERFORMANCE STOCK UNIT AWARD GRANT NOTICE Novanta Inc., a company organized under the laws of the Province of New Brunswick, Canada (the “Company”), pursuant to its 2010 Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants to the holder listed below (“Participant”) an award of performance stock units (the “Performance Stock Units”).Each Performance Stock Unit represents the right to receive a number of shares of Common Stock (as defined in the Plan) equal to the Settlement Amount (as described below) upon the achievement of certain performance goals.This award of Performance Stock Units is subject to all of the terms and conditions set forth herein and in the Performance Stock Unit Award Agreement attached hereto as Exhibit A (the “Performance Stock Unit Award Agreement”) and the Plan, each of which is incorporated herein by reference. Participant: Grant Date: Number of Performance Stock Units: Performance Years: Performance Goals: Annual Adjusted EPS Performance Goals Fiscal year ending December 31: Threshold Adjusted EPS Target Adjusted EPS Maximum Adjusted EPS Cumulative Adjusted EPS Performance Goals •Threshold Cumulative Adjusted EPS: •Target Cumulative Adjusted EPS: •Maximum Cumulative Adjusted EPS: Settlement Amount: “Settlement Amount” means the aggregate number of shares of Common Stock received in settlement of the EPS Performance Stock Units and TSR Performance Stock Units (each as defined below) as described below: (1) A tranche of % of the Performance Stock Units (the “EPS Performance Stock Units”) shall settle in a number of shares of Common Stock equal to: (a) If Cumulative Adjusted EPS is less than Threshold Cumulative Adjusted EPS: % of the number of vested EPS Performance Stock Units; (b) If Cumulative Adjusted EPS equals Threshold Cumulative Adjusted EPS: % of the number of vested EPS Performance Stock Units; (c) If Cumulative Adjusted EPS equals Target Cumulative Adjusted EPS:% of the number of vested EPS Performance Stock Units; and (d) If Cumulative Adjusted EPS equals or exceeds Maximum Cumulative Adjusted EPS:% of the number of vested EPS Performance Stock Units; in each case of subsections (b) through (d), with linear interpolation for Cumulative Adjusted EPS between applicable Performance Goals. (2) The remaining tranche of % of the Performance Stock Units (the “TSR Performance Stock Units”) shall settle in a number of shares of Common Stock equal to: (a) If Total Shareholder Return is less than the Index TSR: A percentage of the number of vested TSR Performance Stock Units equal to (i) % minus (ii) the product of (A) and (B) the TSR Spread; (b) If Total Shareholder Return equals the Index TSR:% of the number of vested TSR Performance Stock Units (the “TSR Target Amount”); (c) If Total Shareholder Return exceeds the Index TSR: A percentage of the number of vested TSR Performance Stock Units equal to (i) % plus (ii) the product of (A) and (B) the TSR Spread; provided that, notwithstanding the foregoing, if Total Shareholder Return is a negative amount, the maximum settlement amount shall in no event exceed the TSR Target Amount. By his or her signature below, Participant agrees to be bound by the terms and conditions of the Plan, the Performance Stock Unit Award Agreement and this Grant Notice.Participant has reviewed the Performance Stock Unit Award Agreement, the Plan and this Grant Notice in their entirety, and fully understands all provisions of this Grant Notice, the Performance Stock Unit Award Agreement and the Plan. NOVANTA INC.: PARTICIPANT: By: By: Print Name: Name: Title: Address: Address: EXHIBIT A TO PERFORMANCE STOCK UNIT AWARD GRANT NOTICE PERFORMANCE STOCK UNIT AWARD AGREEMENT
